The opinion of the court was delivered,
by Read, J.
A bond fide purchaser of a chattel, for a valuable consideration, and without notice from a fraudulent vendee, takes a title clear of the fraud, whether it be actual or legal. The present case, as presented by the plaintiff in error’s paper-book, appears to come within this category, and the error of the court was in instructing the jury, upon only one branch of the proposition, that if the sale by the alleged fraudulent vendor to the *419alleged fraudulent vendee was fraudulent, then their verdict should be for the defendant, entirely ignoring the question, whether the plaintiff purchased with a knowledge of the fraud or not. Upon that point, the court should have instructed the jury upon the law as we have stated it, and submitted the facts to them under such ruling, for their decision. This error runs through the whole charge of the court.
Judgment reversed, and venire de novo awarded.